Citation Nr: 1126176	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  04-39 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand, to include as secondary to service-connected chondromalacia of the left knee.

2.  Entitlement to an effective date earlier than May 1, 2004 for the award of an increased 30 percent rating for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2003 and November 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The June 2003 rating decision, in pertinent part, addressed the issue of whether new and material evidence had been received to reopen a claim for service connection for arthritis of the right hand.  The RO declined to reopen that claim on the basis that no new and material evidence had been submitted in support of a claim previously denied (in a prior final decision).  See 38 C.F.R. § 3.104(a).  However, there was no prior "final decision" on the matter.  Specifically, the Veteran initiated an appeal from the June 2003 rating decision by submitting a notice of disagreement in December 2003, which is within one year of the only prior decision denying the service connection claim.  38 C.F.R. § 20.302.

Because the Veteran initiated an appeal within one year of the March 2003 rating decision, and thereafter perfected the claim for service connection for arthritis of the right hand, the March 2003 decision never became final; and the proper claim on appeal is entitlement to service connection for arthritis of the right hand.

The November 2010 rating decision granted an increased rating of 30 percent for chondromalacia of the right knee, effective May 1, 2004.

When the case was last before the Board in October 2009, the issue of entitlement to service connection for arthritis of the right hand, to include on a secondary basis, was remanded for additional development.  Also in October 2009, the issue of entitlement to service connection for right and left leg arthritis, to include on a secondary basis was denied, and the issue of entitlement to a rating in excess of 20 percent for chrondromalacia of the left knee was granted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the evidentiary record indicates a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for entitlement to service connection for right hand arthritis so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that in the October 2009 Board remand, the AOJ was instructed to schedule the Veteran for a VA examination in order to determine the nature and etiology of the right hand arthritis, and to specifically obtain a medical opinion from an appropriate specialist regarding any etiological relationship between the right hand arthritis and the service-connected chondromalacia or arthritis of the left knee.  

The January 2010 VA examination report is inadequate for adjudication purposes.  First, the examiner is a nurse practitioner, not the specialist requested in the remand.  Second, the examiner failed to provide any explanation for his inability to provide the requested opinion regarding the secondary service connection theory of the claim.  Therefore, the AOJ did not accomplish the objectives set forth in prior Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required in order to obtain a new VA examination with the requested opinions (or explanation for lack of an opinion) by an appropriate specialist.

Additionally, after the most recent statement of the case was issued in November 2010, the Veteran submitted a lay statement from her former spouse, which indicates that he witnessed the Veteran injure her right hand while washing dishes.  It was noted that she injured her hand on a broken glass while serving on active duty in Germany.  As a result, she received stitches at the U.S. Army Health Clinic.  Although the Veteran waived initial consideration of this evidence by the RO, it was not available to the VA examiner who conducted the previous VA examination, and the report of that VA examination includes a negative opinion based, in part, on a lack of documentation in the service treatment records of any injury to the right hand.  Based upon this evidence, which serves to corroborate the Veteran's statement that she injured her right hand on a broken glass during active service, the Board concedes that the Veteran injured her right hand in this manner only during active service.

With respect to the earlier effective date claim, the Board notes that in the November 2010 rating decision on appeal, the RO implemented the Board's October 2009 decision that granted an increased rating of 30 percent for chondromalacia of the left knee.  The rating decision made the increased rating effective on May 1, 2004.  The Veteran received notice of this decision by letter dated in November 2010.  On December 20, 2010, the Veteran filed a timely notice of disagreement with respect to the effective date assigned for the increased rating.  To date, the RO has not issued a statement of the case regarding the effective date issue.   

Accordingly, the Board is required to remand this issue to the AOJ for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate specialist, in order to determine the nature and etiology of any arthritis of the right hand.  

All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail. 

The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  

The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

The examiner should review the evidence and examine the Veteran performing all necessary studies.  The examiner should elicit from the Veteran a history of associated right hand symptoms.  For any right hand disability diagnosed to specifically include arthritis, the examiner should provide a medical opinion as to whether there is a probability of 50 percent or greater (is at least as likely as not) that such disability:

(i) began or was permanently worsened during service; or

(ii) was caused by or aggravated (permanently worsened beyond the normal progression of the disorder) by the service-connected left knee chondromalacia or arthritis, or other service-connected arthritis disability; or

(iii) in the case of arthritis, became manifested to a compensable degree within one year of separation from active duty.

The examiner should comment on the evidentiary basis for any etiological opinion relating any current right hand arthritis disability to service or to a service-connected disability.  In this regard the examiner should comment on the nexus opinion contained in the July 2008 statement from Adahli E. Massey, M.D.

The examiner should also assume, despite the lack of medical documentation in the service treatment records, that the Veteran injured her right hand from contact with a broken glass while washing dishes during active service.

2.  Issue a statement of the case on the issue involving entitlement to an effective date earlier than May 1, 2004 for the grant of a 30 percent rating for left knee chondromalacia.  The Veteran should be apprised of her right to submit a substantive appeal and to have her claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on the issue, then it should be returned to the Board for appellate action.

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim for entitlement to service connection for right hand arthritis, to include on a secondary basis.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claim.  38 C.F.R. 
§ 3.655 (2010). 

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


